Exhibit 10.30

 

PEC SOLUTIONS, INC.

 

KEY EXECUTIVE SEVERANCE PLAN

 

I.  Preamble and Statement of Purpose.

 

The purpose of this Plan is to assure PEC Solutions, Inc. (“PEC”) and its
subsidiaries (PEC, together with its subsidiaries, the “Corporation”) of the
continued dedication, loyalty, and service of, and the availability of objective
advice and counsel from, key employees of the Corporation notwithstanding the
possibility, threat or occurrence of a bid or other action to take over control
of the Corporation.

 

In the event PEC receives any proposals from a third party concerning a possible
business combination with PEC, or acquisition of PEC’s equity securities, the
Board of Directors of PEC (the “Board”) believes that it would be imperative
that the Board, the Corporation and its senior management be able to rely on the
Corporation’s key employees to continue in their positions and be available for
advice, if requested, without concern that those individuals might be distracted
by the personal uncertainties and risks created by such a proposal, or be
influenced to consider other employment opportunities or prospects because of
such uncertainties or risks.

 

Should PEC receive any such proposals, in addition to their regular duties, such
key employees, in light of their experience and knowledge gained within that
portion of the business in which they are principally engaged, may be called
upon to assist in the assessment of proposals, advise senior management and the
Board as to whether such proposals would be in the best interest of PEC and its
shareholders, and take such other actions as the Board might determine to be
appropriate.

 

II.  Eligible Executives.

 

The following individuals are eligible to participate in this Plan: (i) the
executives of PEC (Grade Level 11 and above), and (ii) those key employees of
the Corporation who are from time to time designated by the Compensation
Committee of the Board (the “Compensation Committee”) as eligible to participate
in this Plan.

 

--------------------------------------------------------------------------------


 

Each eligible employee shall become a Participant in the Plan upon his or her
execution of a letter agreement in the form, or substantially in the form, of
Exhibit A, attached to and incorporated in this Plan (the “Letter Agreement”). 
The executed Letter Agreement shall constitute the Participant’s agreement to
the terms and conditions of participation in this Plan and shall set forth the
amount of the Lump Sum Cash Payment under Section 3.2.2, the length of the
Coverage Period for welfare benefit continuation under Section 3.2.3, and such
other terms and conditions as the Compensation Committee may determine
applicable to the Participant.

 

A Participant who is no longer employed by the Corporation shall cease to be a
Participant in the Plan, unless the Participant’s employment ceases (i) within
six (6) months after the Effective Date (as defined in Section 3.1.3) or (ii)
during any period of time when the Board has knowledge that any third person has
taken steps reasonably calculated to effect a Change of Control (as defined in
Section 3.1.2) until, in the opinion of the Board, the third party has abandoned
or terminated its efforts to effect a Change of Control.  Any decision by the
Board that, in its opinion, a third party has or has not taken steps reasonably
calculated to effect a Change of Control, or that, in its opinion, the third
person has abandoned or terminated its efforts to effect a Change of Control,
shall be conclusive and binding on the Participants.

 

III.  Plan Provisions.

 

3.1                                 Definitions.  The following terms, as used
in this Plan with capitalized first letters, shall have the meanings as provided
in this Section 3.1:

 

3.1.1.                     “Cause”.  “Cause” means (i) the Participant’s willful
and continued failure substantially to perform the duties of his or her position
(other than as a result of disability, as defined in Section 72(m)(7) of the
Internal Revenue Code of 1986, as amended (the “Code”), or as a result of
termination by the Participant for Good Reason) after written notice to the
Participant by the Board specifying such failure, provided that such “Cause”
shall have been found by a majority vote of the Board after at least ten (10)
days’ written notice to the Participant specifying the failure on the part of
the Participant and after an opportunity for the Participant to be heard at a
meeting of the Board; (ii) any willful act or omission by the Participant
constituting dishonesty, fraud or other malfeasance, and any act or omission by
the Participant constituting immoral conduct, which in any such case is
injurious to the financial condition or business reputation of the Corporation;
or (iii) the Participant’s indictment of a felony under the laws of

 

 

--------------------------------------------------------------------------------


 

the United States or any state thereof or any other jurisdiction in which the
Corporation conducts business.  For purposes of this definition, no act or
failure to act shall be deemed “willful” unless effected by the Participant not
in good faith and without a reasonable belief that such action or failure to act
was in or not opposed to the best interests of the Corporation.

 

3.1.2.                     “Change of Control”.  “Change of Control” means the
occurrence of any of the following:

 

(i)                                     Any “person” (as defined in this
Section 3.1.2) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of PEC (not including in the securities
beneficially owned by such person any securities acquired directly from PEC
other than in connection with PEC’s acquisition of a business) representing more
than fifty percent (50%) of the combined voting power of PEC’s then outstanding
securities; or

 

(ii)                                  As a result of, or in connection with, any
cash tender or exchange offer, merger or other business combination, sale of
assets, or contested election, or any combination of the foregoing transactions,
the individuals who were directors of PEC prior thereto shall cease to
constitute a majority of the Board of Directors of PEC or any successor thereto.

 

As used in this Section, the term “person” has the meaning ascribed thereto in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d)(3)
and 14(d)(2) thereof, except that such term shall not include (A) the
Corporation, (B) any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) any corporation
owned, directly or indirectly, by the stockholders of PEC in substantially the
same proportions as their ownership of common stock of PEC.

 

3.1.3.                     “Effective Date”.  “Effective Date” means the date on
which a Change of Control occurs.  In the event of a Change of Control occurring
within six (6) months after a prior Change of Control, “Effective Date” shall
mean the date on which the subsequent Change of Control occurs.  Notwithstanding
anything in this Plan to the contrary, if a Participant’s employment with the
Corporation had terminated prior to the date on which the Change of Control
occurred, and if it is reasonably demonstrated by the Participant to the Board
that such termination of employment either was at the request of a third party
who had taken steps reasonably calculated

 

 

--------------------------------------------------------------------------------


 

to effect the Change of Control or otherwise arose in connection with or in
anticipation of the Change of Control, then, for all purposes of this Plan,
“Effective Date” shall mean, with respect to such Participant only, the date
immediately prior to the date of such termination of employment.

 

3.1.4.                     “Good Reason”.  “Good Reason” means (i) removal from,
or failure to be reappointed or reelected to, the Participant’s principal
positions in existence immediately prior to Change of Control (other than as a
result of a promotion); (ii) diminution in the Participant’s title, position,
duties or responsibilities, or the assignment to the Participant of duties that
are inconsistent, in a material respect, with the scope of duties and
responsibilities associated with the Participant’s position in existence
immediately prior to the Change of Control; (iii) reduction in the Participant’s
compensation as in effect immediately preceding the Effective Date; (iv)
relocation of the Participant’s principal workplace without his or her consent
to a location which is more than fifty (50) miles from the Participant’s
principal workplace in existence on the Effective Date; or (v) any failure by
PEC to comply with and satisfy the requirements of Section 3.5.7, provided that
the successor shall have received at least ten (10) days’ prior written notice
from PEC or the Participant of the requirements of Section 3.5.7.  For purposes
of clauses (i), (ii) or (iii) of the preceding sentence, an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by PEC promptly after receipt of notice thereof given by the
Participant shall be excluded.  For purposes of clause (ii), no diminution of
title, position, duties or responsibilities shall be deemed to occur solely
because PEC becomes a subsidiary of another corporation or change in the
reporting hierarchy incident thereto.

 

3.2                                 Benefits.

 

3.2.1.                     Triggering Event.  In the event the Participant’s
employment with the Corporation is terminated without Cause by the Corporation,
or for Good Reason by the Participant, on or within six (6) months after the
Effective Date, PEC shall (in addition to any compensation or benefits to which
the Participant may otherwise be entitled under any other agreement, plan or
arrangement with the Corporation, other than amounts excluded by Section 3.5.2)
make the payments and provide the benefits to the Participant as specified under
Sections 3.2.2 and 3.2.3.  For purposes of this Section 3.2.1, a Participant’s
employment with the Corporation will be deemed to have terminated on the earlier
of the date the Participant’s employment with the Corporation ceases or the date
that written notice of any such termination is received by the Participant or by
the Corporation, as the case may be, even though the parties may agree in

 

 

--------------------------------------------------------------------------------


 

connection therewith that the Participant’s employment with the Corporation will
continue for a specified period thereafter.  The failure by the Participant or
the Corporation to set forth in any such notice sufficient facts or
circumstances showing Good Reason or Cause, as the case may be, shall not waive
any right of the Participant or the Corporation or preclude either party from
asserting such facts or circumstances in the enforcement of any such right.

 

3.2.2.                     Lump Sum Cash Payment.  On or before the
Participant’s last day of employment with the Corporation, PEC shall pay to the
Participant as compensation for services rendered to the Corporation a Lump Sum
Cash Payment (subject to any applicable payroll or other taxes required to be
withheld) in the amount determined in accordance with the Letter Agreement,
subject to Section 3.4.

 

3.2.3.                     Welfare Benefit Continuation.  The Participant’s
(and, where applicable, members of the Participant’s family’s) participation in
the group medical, dental, life (including split dollar, if any) and disability
plans maintained by the Corporation shall be continued on substantially the same
basis as if the Participant were an employee of the Corporation until the end of
the Coverage Period as set forth in the Letter Agreement.  In the event that PEC
is unable for any reason to provide for the Participant’s (and, where
applicable, the Participant’s family’s) continued participation in one or more
of such plans during the Coverage Period, PEC shall pay or provide at its
expense equivalent benefit coverage for the remainder of the Coverage Period. 
The Coverage Period shall, to the extent allowed by law, be taken into account
as a period of continuation coverage for purposes of Part 6 of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and for purposes of
any other obligation of the Corporation to provide any continued coverage to the
Participant (and, where applicable, members of the Participant’s family) under
any group medical, dental, life or disability plan.  The Corporation shall also
pay to the Participant at least annually an amount which shall be sufficient on
an after tax basis to compensate the Participant for all additional taxes
incurred by reason of any income realized as a result of the continued coverage
under this Section, to the extent such taxes result from the Participant’s
status as a non-employee and would not be incurred if Participant was an
employee of the Corporation, on a grossed-up basis, at the highest marginal
income tax rate for individuals.

 

3.2.4.                     Accelerated Vesting of Options.  All options granted
to a Participant to purchase common stock of PEC under any plan, program or
arrangement maintained by PEC, shall become fully vested and exercisable as of
the Effective Date of a Change of Control as defined in

 

--------------------------------------------------------------------------------


 

Section 3.1.2(ii), to the extent such options are then outstanding.  The
preceding sentence shall not apply with respect to any option if: (i) in
connection with the Change of Control, another entity (a) shall have assumed or
will assume the obligations of PEC with respect to such option, or (b) shall
have issued or will issue one or more options of equivalent economic value with
equivalent vesting conditions to replace such option; and (ii) the assumed or
replacement option as set forth in clause (i), pursuant to its terms, shall vest
as of the date the Participant’s employment with the Corporation is terminated
without Cause by the Corporation, or for Good Reason by the Participant, on or
within six (6) months after the Effective Date.  The Board shall have sole
discretion in the determination of whether a replacement option is of equivalent
economic value to the replaced option.

 

3.2.5                        Exercisability of Options After Termination.  If
any accounting requirements  with respect to a Change of Control restrict a
Participant’s sale or transfer of stock subject to an option described in
Section 3.2.4 which is not an “incentive stock option” within the meaning of
Section 422 of the Code, then the period during which the Participant may
exercise such option following his or her termination of employment with the
Corporation shall be determined by excluding the period during which the
Participant is subject to that restriction.

 

3.3                                 Adjustment of Lump Sum Cash Payment.

 

3.3.1.                     Adjustment.  Notwithstanding anything in this Plan or
any Letter Agreement to the contrary, in the event the Law or Accounting Firm
(as defined in Section 3.3.2) shall determine that the Lump Sum Cash Payment and
any other payment or distribution in the nature of compensation by the
Corporation to or for the benefit of the Participant, whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise
(the Lump Sum Cash Payment, together with such other payments and distributions,
the “Payments”), would cause any portion of such Payments to be subject to the
excise tax imposed by Section 4999 (or any successor provision) of the Code (the
“Parachute Payments”), the Participant’s Lump Sum Cash Payment shall be reduced
to an amount (not less than zero) which shall not cause any portion of the
Payments to constitute Parachute Payments, provided that no such reduction shall
be made if the Participant’s Payments, after the reduction and after the
application of Federal income tax at the highest rate applicable to individual
taxpayers, shall not be greater than the present value (determined in accordance
with Section 280G of the Code) of the Payments before the reduction but after
the application of (i) excise tax under Section 4999 of the Code and (ii)
Federal income tax at the highest rate applicable to individual taxpayers.

 

 

--------------------------------------------------------------------------------


 

3.3.2.                     Determination.  All determinations required to be
made under this Section 3.3, including the assumptions to be utilized in
arriving at such determination, shall be made by Piper Rudnick L.L.P. or other
nationally recognized law or accounting firm (the “Law or Accounting Firm”),
which shall provide detailed supporting calculations both to PEC and the
Participant (i) within fifteen (15) business days after the receipt of a notice
from the Participant that he or she may have a Parachute Payment, or (ii) at
such earlier time as may be requested by PEC.  The Law or Accounting Firm may
employ and rely upon the opinions of actuarial or accounting professionals to
the extent it deems necessary or advisable.  In the event that the Law or
Accounting Firm determines, for any reason, that it is unable to perform such
services, or declines to do so, PEC shall select another nationally recognized
law or accounting firm to make the determinations required under this
Section (which law or accounting firm shall then be referred to as the Law or
Accounting Firm hereunder). Any Accounting Firm providing services to the
Corporation or to any person (within the meaning of 3.1.2., above) with respect
to the Change in Control shall not serve as the Accounting Firm under this
Section 3.3. All fees and expenses of the Law or Accounting Firm shall be borne
solely by PEC.  Any determination by the Law or Accounting Firm shall be binding
upon PEC and the Participant.

 

3.4                                 Terms and Conditions of Participation

 

3.4.1.                     Conditions of Participation.  As a condition to being
covered by the Plan, each Participant, by executing the Letter Agreement, shall
acknowledge and agree that (i) except as may otherwise be expressly provided
under any other executed agreement between the Participant and the Corporation,
nothing contained in this Plan (including, but not limited to, using the term
“Cause” to determine benefits under this Plan) is intended to change the fact
that the employment of the Participant by the Corporation is “at will” and,
prior to the Effective Date, may be terminated by either the Participant or the
Corporation at any time, (ii) the Participant shall be bound by, and comply
with, the requirements of Sections 3.5.3 and 3.5.4, and (iii) the Participant
consents to the modifications to the options as provided in Sections 3.2.4 and
3.2.5.  Moreover, if prior to the Effective Date, the Participant’s employment
with the Corporation terminates, then the Participant shall have no further
rights under this Plan.

 

 

--------------------------------------------------------------------------------


 

3.4.2.                     Non-Duplication.  As a condition to being covered by
this Plan, and notwithstanding any other prior agreement to the contrary, each
Participant, by executing the Letter Agreement, shall agree that, if Participant
is eligible to receive salary continuation, severance or similar cash payments
from the Corporation under any other plan, program, policy or agreement, then
Participant shall be entitled to receive the severance payable under
Section 3.2.2 of this Agreement (the “Severance Payment”) only if (a) the
Severance Payment results in a greater financial benefit to Participant than the
aggregate net present value of the payments payable under such other plans,
programs, policies and agreements and (b) Participant waives in writing all
rights to receive the salary continuation, severance or similar cash payments
under such other plans, programs, policies and agreements.  For purposes of the
immediately preceding sentence, the net present value of a payment shall be
determined by the Law or Accounting Firm as defined in 3.3.2, above, measured as
of the date that the Severance Payment would otherwise be payable and based upon
a discount factor determined to be reasonable by the Law or Accounting Firm in
good faith.  If Participant is eligible to continue participation in the welfare
benefit plans of the Corporation after termination of employment pursuant to the
provisions of any plan, program, policy or agreement on terms that are different
from the terms for continued participation provided under Section 3.2.3 of this
Agreement, Participant shall be entitled to select whether the terms of this
Agreement or the terms of such other plan, program, policy or agreement shall
govern Participant’s continued participation in such welfare benefit plans;
provided, however, that no participation in or receipt of benefits under this
Plan or any other plan, program, policy or agreement shall be deemed to waive or
diminish any right that Participant or Participant’s eligible dependents has
under the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

3.4.3.                     Amendment and Termination.  The Plan may not be
amended or terminated after the Effective Date.  Prior to the Effective Date,
the Board may, in its sole discretion, modify or amend this Plan in any respect,
or terminate the Plan (including with respect to individuals then participating
in the Plan), provided (i) such action is taken and becomes effective at least
one (1) year prior to the Effective Date and such action is communicated to the
Participants prior to the Effective Date, (ii) the Board, in its sole
discretion, determines that such actions are necessary, in its opinion, to
permit any business combination that is authorized by the Board to comply with
requirements for treatment as a pooling of interests transaction for accounting
purposes under generally accepted accounting principles, if such transaction is
intended to meet, and is conditioned upon compliance with, such requirements, or
(iii) such actions do not reduce the amount or defer the receipt of any payment
or benefit provided under this Plan.

 

 

--------------------------------------------------------------------------------


 

3.5                                 General.

 

3.5.1.                     Indemnification.  If litigation or arbitration shall
be brought to enforce or interpret any provision of this Plan which relates to
PEC’s obligation to make payments hereunder, then PEC, to the extent permitted
by applicable law and PEC’s Charter, shall indemnify the Participant for his or
her reasonable attorneys’ fees and disbursements incurred in such proceedings,
and shall pay pre-judgment interest on any money judgment obtained by the
Participant calculated at the prime rate of interest published from time to time
by The Wall Street Journal (“Prime Rate”) from the date that payment(s) to him
or her should have been made under this Plan.

 

3.5.2.                     Payment Obligations; Overdue Payments.  The
Corporation’s obligations to make the payments and provide the benefits to the
Participant under this Plan shall be absolute and unconditional and shall not be
affected in any way by any circumstances, including, without limitation, any
offset, counterclaim, recoupment, defense or other right which PEC may have
against the Participant or anyone else, provided, however, that as a condition
to payment of amounts under this Plan, the Participant shall execute a general
release and waiver (the “Waiver”), in form and substance reasonably satisfactory
to PEC, of all claims relating to the Participant’s employment by the
Corporation and the termination of such employment, including, but not limited
to, discrimination claims, employment-related tort claims, contract claims and
claims under this Plan (other than claims with respect to benefits under the
Corporation’s tax-qualified retirement plans, continuation of coverage or
benefits solely as required by Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, or any obligation of PEC to provide future
performance under Section 3.2.3).  All amounts payable by PEC hereunder shall be
paid without notice or demand, except as may be required with respect to the
Waiver.  Each and every payment made hereunder by PEC shall be final.  The
Corporation shall not seek to recover all or any part of such payment from the
Participant or from whosoever may be entitled thereto, for any reason
whatsoever.  The Participant shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Plan, and the obtaining of any such other employment shall in no event
effect any reduction of PEC’s obligations to pay the Lump Sum Cash Payment.  The
Participant shall be entitled to receive interest at the Prime Rate on any
payments under this Plan that are overdue, provided, however, that no payments
shall be deemed to be overdue until the Participant executes the Waiver and any
rescission period with respect to such Waiver has expired.

 

 

--------------------------------------------------------------------------------


 

3.5.3.                     Confidential Information.  The Participant shall at
all times hold in a fiduciary capacity for the benefit of the Corporation all
secret, confidential or proprietary information, knowledge or data relating to
the Corporation, and its respective businesses, which shall have been obtained
by the Participant during the Participant’s employment by the Corporation and
which shall not be or become public knowledge (other than by acts by the
Participant or representatives of the Participant in violation of this Plan)
including, but not limited to, information regarding the technology, proprietary
methodologies and products, software, other trade secrets, clients, customers,
consultants and agents of the Corporation (the “Confidential Information”). 
During the Participant’s employment with the Corporation and after termination
of such employment at any time or for any reason, and regardless of whether any
payments are made to the Participant under this Plan as a result of such
termination, the Participant shall not, without the prior written consent of the
Corporation or as may otherwise be required by law or legal process, communicate
or divulge any Confidential Information to any person other than the Corporation
and those designated by it or use any Confidential Information except for the
benefit of the Corporation.  Immediately upon termination of the Participant’s
employment with the Corporation at any time or for any reason, the Participant
shall return to the Corporation all Confidential Information, including, but not
limited to, any and all copies, reproductions, notes or extracts of Confidential
Information. The terms of this Section shall be in addition to, and not a
replacement of, the provisions of the Corporations’s “Employee Confidentiality
and Inventions Agreement”.

 

3.5.4.                     Solicitation of Employees.  During the Participant’s
employment with the Corporation and for a period of twelve (12) months after
termination of such employment at any time and for any reason, and regardless of
whether any payments are made to the Participant under this Plan as a result of
such termination, the Participant shall not solicit, participate in or promote
the solicitation of any person who was employed by the Corporation at the time
of the Participant’s termination of employment with the Corporation to leave the
employ of the Corporation, or, on behalf of himself or any other person, hire,
employ or engage any such person.  The Participant further agrees that, during
such time, if an employee of the Corporation contacts the Participant about
prospective employment, the Participant will inform such employee that he or she
cannot discuss the matter further without informing the Corporation.

 

3.5.5.                     Application of Restrictions Respecting Confidential
Information and Solicitation of Employees.  The requirements and obligations of
the Participant under Sections 3.5.3 and 3.5.4 shall be in addition to, and not
a limitation under, any other requirements and obligations of

 

 

--------------------------------------------------------------------------------


 

the Participant, at law or otherwise.  The term “person” for purposes of
Sections 3.5.3 and 3.5.4 shall include any individual or entity, including any
corporation, trust or partnership.

 

3.5.7.                     Successors.  All right under this Plan are personal
to the Participant and without the prior written consent of PEC shall not be
assignable by the Participant otherwise than by will or the laws of descent and
distribution.  This Plan shall inure to the benefit of and be enforceable by the
Participant’s legal representative.  This Plan shall inure to the benefit of and
be binding upon PEC and its successors and assigns.  PEC will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of PEC to
assume expressly and agree to perform this Plan in the same manner and to the
same extent that PEC would be required to perform it if no such event resulting
in a successor had taken place.

 

3.5.8.                     Controlling Law; Jurisdiction.  This Plan shall in
all respects be governed by, and construed in accordance with, the laws of the
Commonwealth of Virginia (without regard to the principles of conflicts of
laws).  The Corporation and the Participants irrevocably consent and submit to
the jurisdiction of Fairfax County Circuit Court, or in any Federal court
sitting in the Commonwealth of Virginia, for the purposes of any controversy,
claim, dispute or action arising out of or related to this Plan, and hereby
waive any defense of an inconvenient forum and any right of jurisdiction on
account of the parties’ place of residence or domicile.

 

3.5.9.                     Severability.  Any provision in this Plan which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Date:  July 23, 2003

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

KEY EXECUTIVE SEVERANCE PLAN

 

July 23, 2003

 

Dear Chuck:

 

On July 14, 2003, the Compensation Committee of the Board of Director of PEC,
Inc. approved the enclosed PEC, Inc. Key Executive Severance Plan (the “Plan”). 
You are eligible to participate in the Plan and will become a Participant
therein upon signing this letter agreement.  As used in this letter, each
capitalized term, if not defined herein, has the meaning ascribed to it under
the Plan.

 

For purposes of Section 3.2.2 of the Plan, the amount of the Lump Sum Cash
Payment, in the event you become entitled to benefits under the Plan, will be
equal to the product of (a) 0.5 and (b) the sum of (i) your actual annual rate
of base salary as in effect immediately prior to either the date of your
termination of employment with the Corporation or the Effective Date, whichever
is higher, and (ii) the average of your annual bonus payments under the
Corporation’s annual bonus plan for the last three (3) years ending before
either the Effective Date or the date your employment with the Corporation
terminates, whichever is higher.

 

If you will not have been eligible to participate in the annual bonus plan for
all three (3) years ending before either the Effective Date or the date of your
termination, your average annual bonus payment (with respect to the years ending
before the Effective Date or the date of termination, as applicable) shall be
determined only for the years with respect to which you shall have been eligible
to participate.  For purposes of the Plan, your base salary will include (i)
your cash allowances reportable as wages in Form W-2, and (ii) the dollar value
of any compensation that would have been paid to you but was deferred or
excluded for Federal income tax purposes under a deferred compensation plan,
program or arrangement.

 

For purposes of Section 3.2.3, the Coverage Period, in the event you become
entitled to benefits under the Plan, will begin on the date immediately
following the termination of your employment with the Corporation and shall end
on the date six (6) months thereafter.

 

Please review the provisions of the Plan and its stated purposes carefully,
including particularly the terms and conditions stated in Sections 3.4 (Terms
and Conditions of Participation), 3.5.3 (Confidential Information), and 3.5.4
(Solicitation of Employees), to which you will agree by executing this letter
agreement.  In order to be entitled to the benefits and agree to your
obligations provided in the Plan, please execute the enclosed copy of this
letter and return it to Alan Harbitter, Secretary of PEC, whereupon the Plan and
this letter will become a legally binding agreement between you and PEC.

 

 

 

Very truly yours,

 

 

 

PEC SOLUTIONS, INC.

 

 

 

By:

/s/ David C. Karlgaard

 

 

 

I hereby confirm my agreement with the foregoing:

 

 

 

/s/ Charles E. Owlett

 

 

Date:  8/19/03

 

 

 

--------------------------------------------------------------------------------